909 So. 2d 963 (2005)
The STATE of Florida, Appellant,
v.
Jason SHERMAN, Appellee.
No. 3D04-3114.
District Court of Appeal of Florida, Third District.
August 31, 2005.
Charles J. Crist, Jr., Attorney General and Thomas C. Mielke, Assistant Attorney General, for appellant.
Jason Sherman, in proper person.
Before GREEN, RAMIREZ, and CORTIÑAS, JJ.
PER CURIAM.
The trial court erred by imposing a downward departure sentence upon the appellee without providing a written statement delineating the reasons for said departure. See Fla. R.Crim. P. 3.701(d)(11). Accordingly, we reverse and remand for further proceedings.